DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Wan-Ching Montfort and William Nixon on November 10, 2021.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been canceled, the restriction requirement as set forth in the Office action mailed on July 17, 2020 is hereby withdrawn.

The application has been amended as follows: 
1.    (Currently Amended) A faecal detection sensor for an absorbent article, the sensor including: 
at least two conductive electrodes fabricated as part of a conductive layer on a top surface of a faecal detection sensor substrate;
a faeces-sensitive material insulating, at least in part, the at least two conductive electrodes, wherein the faeces-sensitive material is a lipid, and wherein the sensor exhibits an electrical property that changes following a reaction of the faeces-sensitive material to the presence of a constituent of faecal matter of [[an]]the absorbent article, wherein the sensor is locatable relative configured to attach to the absorbent article in a location in which the sensor will come into contact with the constituent of faecal matter in the absorbent article while the absorbent article is being worn by a subject, and 


3.    (Currently Amended) The faecal detection sensor of claim 1, wherein the reaction of the faeces-sensitive material exposes the at least two conductive electrodes to [[a]]the constituent of faecal matter or other matter.

9.    (Currently Amended) The faecal detection sensor of claim 1, wherein the at least two conductive 

12.    (Currently Amended) The faecal detection sensor of claim 1, wherein the at least two conductive electrodes are comprised of another faeces-sensitive material that reacts to the presence of another constituent of faecal matter.

13.   (Currently Amended) The faecal detection sensor of claim 12, wherein the another faeces-sensitive material 

at least two conductive electrodes comprise silver or an alloy that contains silver.

17-25.    (Canceled)

31.    (Currently Amended) A faecal detection sensor for an absorbent article, the sensor including: 
at least two conductive electrodes; 
a durable insulating layer covering the at least two conductive electrodes and a faeces-sensitive material covering, at least in part, the insulating layer and the at least two conductive electrodes, wherein the faeces-sensitive material is a lipid and wherein the sensor exhibits an electrical property that changes following a reaction of the faeces-sensitive material to the presence of a constituent of faecal matter, and wherein the sensor is locatable relative to the absorbent article in a location in which the sensor will come into contact with the constituent of faecal matter in the absorbent article while the absorbent article is being worn by a subject, and 
an electronic device including one or more electrical connectors for physical connection with the conductive electrodes for monitoring the electrical property of the electrodes and thereby detecting any change in the electrical property that occurs following the reaction of the faeces- sensitive material, wherein the presence of the constituent of faecal matter degrades the faeces-sensitive material and the durable insulating layer, and any remaining part of the faces-sensitive material acts as a dielectric, and wherein the electrical property that 

33.    (Currently Amended) The faecal detection sensor of claim 31, wherein the reaction of the faeces-sensitive material exposes the at least two conductive electrodes to [[a]]the constituent of faecal matter or other matter.

37.    (Currently Amended) A faecal detection sensor for an absorbent article, the sensor including: 
a resonant circuit comprising a capacitive segment and an inductive segment; 
a faeces-sensitive material covering, at least in part, the resonant circuit, wherein the faeces- sensitive material is lipid and wherein the sensor exhibits an electrical property that changes following a reaction of the faeces-sensitive material to the presence of a constituent [[to]]of faecal matter, wherein the sensor is locatable relative to the absorbent article in a location in which the sensor will come into contact with the constituent of faecal matter in the absorbent article while the absorbent article is being worn by a subject, and 
an electronic device including one or more electrical connectors for physical connection with the resonant circuit for monitoring the electrical property of the resonant circuit and thereby detecting any change in the electrical property that occurs following the reaction of the faeces-sensitive material.

following the reaction of the faeces-sensitive material in the presence of the constituent of faecal matter.

40.    (Currently Amended) The faecal detection sensor of claim 37, wherein the faeces-sensitive material exposes the resonant circuit to [[a]]the constituent of faecal matter or other matter.
REASONS FOR ALLOWANCE
Claims 1-4, 7-9, 12-14, and 27-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 31, and 37 are deemed novel and non-obvious over the prior art of record drawn to apparatuses as instantly claimed.  The limitation “a faeces-sensitive material is lipid and wherein the sensor exhibits an electrical property that changes following a reaction of the faeces-sensitive material to the presence of a constituent of faecal matter” in amended claims 1, 31, and 37 is not obvious over the prior art.  The pertinent art, Ales (U.S. Patent Pub. 2007/0142799) teaches a faecal detection sensor ([0001] lines 3-5) for an absorbent article ([0001] line 1), the sensor including: at least two electrodes (Fig. 4: electrodes E1, E2; here the two electrodes E1, E2 and the chemiresistor 72 are together deemed to be a resonant circuit comprising a capacitive segment and an inductive segment for claim 37) fabricated as part of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795